DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claims 1-9: These claims recite a process and therefore is a method and structure and therefore, is a system. The claim(s) recite(s) “measure…, predict…and “re-prescribe…The steps listed before, as drafted, is a process that under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of “measure information”, predict information and re-prescribe information.  That is, other than reciting “body shape measurement device” and “Processor” nothing in the claim elements precludes the step from practically being performed in the mind.  For example, but for the “body shape measurement device” and “Processor” language, the claim encompasses a person detecting information, receiving information and determining information. The mere nominal recitation of by a “body shape measurement device” and “Processor” does not take the claim limitations out of the mental process grouping.  These claims recite purely mental processes.  All limitations are either received or generated which can all be done in the human mind or via paper and pen.  Claims 10-17: The claim(s) recite(s) “measure…, predict…and “re-prescribe…The steps listed before, as drafted, is a process that under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of “measure information”, predict information and re-prescribe information.  These claims recite purely mental processes.  All limitations are either received or generated which can all be done in the human mind or via paper and pen.  Therefore, the claim is ineligible.
Response to Arguments
Applicant's arguments filed 9/22/2022 have been fully considered but they are not persuasive.  The applicant argues that by adding to the claim 1, at least one of a camera, a body scanner or a vision sensor overcomes the current 35 USC 101 rejection.  However, these additions are generic components and perform in its ordinary manner.  Therefore, these additional components do not add anything significant more.  So, the claims are still ineligible.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KESHA FRISBY whose telephone number is (571)272-8774. The examiner can normally be reached Monday-Friday 730AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on 571-272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KESHA FRISBY/           Primary Examiner, Art Unit 3715